DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/20 has been entered. 

Response to Arguments
Applicant's arguments filed 10/12/20 have been fully considered but they are not persuasive. Applicant argues that the combination of Bonsignore and Pinchasik in the rejection of record has not established a proper prima facie case of obviousness. However, in order to address Applicant’s concern the evidentiary reference is being presented herein. 
Patel ‘044 discloses that the incorporation of curves in a strut reduces the strain at the hinges between struts.  Thus, since Applicant provides no factual evidence that the incorporation of curves in the links to join rings as taught by Pinchasik into the stent of Bonsignore would decrease the flexibility or not improve the integrity of the stent, it 
Applicant also had argued that the combination of references did not teach to have flex connectors with a length greater than the row amplitudes of the two rows of struts that are connected by each of the flex connectors.  Applicant is reminded that the combination of teachings would suggest the length being greater because Bonsignore in the drawings illustrate clearly that the flex connector is greater in length than both the rows of struts being together by the flex connector.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18,20,21,43 are rejected under 35 U.S.C. 103 as being unpatentable over Bonsignore et al. (2011/0230957) in view of Pinchasik et al. (5449373) as evidenced by Patel (2010/0131044).  Fig. 23 of Bonsignore shows a bidirectional stent, comprising: a cylinder-shaped stent body comprising a plurality of axially arranged rows of struts 102 encircling a central lumen, wherein each of said rows of struts comprises struts inter-connected to form a wave-pattern with alternating peaks and troughs, wherein each 104 to tip 106 by s-shaped connectors 124. Pinchasik also teaches that the connectors are able to be flexible for enabling multiple stresses or bending and twisting of the stent framework, col. 2, lines 18-22. Patel states (Paragraphs 6,86) the incorporation of curved regions in a strut or connector reduces strain at joined sections and can be two curves.  It would have been obvious to one of ordinary skill in the art to modify the flex connectors to be an s-shaped connector as taught by Pinchasik et al. in the stent of Bonsignore et al. per the evidence of Patel such that it provides a bendable structure enabled to withstand tortuous movement and twisting without breakage. Modification of the shape or design of the connector between rings only involves routine skill in the art. Regarding claims 20,21, Bonsignore et al. disclose (paragraph 12) that the length of the flex connectors are greater than the row . 
Claims 22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonsignore et al. (2011/0230957) in view of Pinchasik et al. (5449373) as evidenced by Patel as applied to claim 18 above, and further in view of Sung et al. (2005/0123582). Bonsignore et al. in view of Pinchasik et al. is explained supra. However, Bonsignore et al. in view of Pinchasik et al. did not explicitly detail there being a degradable coating such as chitosan used with the stent. Sung et al. teach (paragraphs 14,24) chitosan is a useful degradable coating for delivering drugs. It would have been obvious to one of ordinary skill in the art to incorporate the biodegradable coating of chitosan to deliver a therapeutic material as taught by Sung et al. and apply on the stent of Bonsignore et al. as modified with Pinchasik et al. such that it aids in the healing and prevention of unwanted responses in the body.
          Claims 24,26,41,42,44,45 are rejected under 35 U.S.C. 103 as being unpatentable over Bonsignore et al. (2011/0230957) in view of Globerman  (2005/0288769) as evidenced by Patel (2010/0131044).  Bonsignore shows (Fig. 8) a stent 800 that is a bidirectional twistable type, comprising: a cylinder-shaped stent body comprising a plurality of axially arranged rows of struts 102 encircling a central lumen, wherein the axially arranged rows of struts comprise single rows of struts that are joined 104 that connect peaks from one row of struts to peaks in an adjacent row of struts, wherein when the stent is in a resting state, one end each flex connector is attached to a first peak in one row and another end of each flex connector is attached to a facing peak in an adjacent row, wherein the facing peak is at an angle relative to the first peak, and wherein adjacent rows of struts and flex connectors therebetween are configured (paragraph 94) to allow the stent body to be twisted clockwise or counterclockwise from one end of said stent body by at least half of a turn, and wherein each of the plurality of axially arranged rows of struts has a row amplitude and each of the flex connectors has a length that is greater than the row amplitudes of adjacent rows of struts that are connected by each of the flex connectors. However, Bonsignore et al. did not explicitly disclose twisting the stent body by a full turn without causing deformation of the struts of the stent body. Globerman teaches (paragraph 101) that a stent can be constructed that under stresses such as twisting there can be turns made such that it does not deform the struts of the stent as it provides a reversibly deformation aspect. Globerman further teaches (paragraph 97,130) numerous means of providing the connectors with the ability to bend without permanent deformation. Patel states (paragraph 16) it is known that the use of thinner material or sections with cutouts reduces stress on the hinge or connectors.  It would have been obvious to one of ordinary skill in the art to select the materials or design the connectors to provide reversible deformation properties as taught by Globerman such that the stent of Bonsignore et al. as evidenced by Patel can allow it to be twisted at least one full turn since such a property would be an obvious expedient to enable a .

Double Patenting
Applicant is advised that should claim 26 be found allowable, claim 44 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,16 of U.S. Patent No. 9375810. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim is merely broader in scope and encompassed by the narrower claim 16. See In re Goodman.                                
                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799